—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered November 14, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult; would constitute the crimes of sexual abuse in the second and third degrees, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The evidence warrants the conclusion that appellant’s conduct was for the purpose of sexual gratification. Regardless of how the classroom *53encounter was initiated, it escalated into unwanted touching of the victim’s breasts and attempts to touch her genitalia and buttocks, for which there was no innocent explanation (see Matter of Joel H., 279 AD2d 266). Concur — Tom, J.P., Mazzarelli, Buckley, Sullivan and Lerner, JJ.